DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10-18 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. US (2019/0053317) in view of Xie et al. US (2015/0010010), and further in view of Teyeb et al. US (2020/0084618).

Regarding Claim 1, Hampel discloses a method performed by a first node (see Fig. 3B i.e., relay 375 & Para [0067]) including a distributed unit (DU) (see Fig. 3B i.e., DU-2 385 (i.e., “distributed unit”) & Para [0067]) and a mobile terminal (MT) (see Fig. 3B i.e., UE-F 380 & Para [0067] i.e., the relay 375 may have a UE-function (UEF) 380 (e.g., a mobile terminal function (MTF)), the method comprising: 

transmitting, from the MT (see Fig. 3B i.e., UE-F 380 & Para [0067]) of the first node (see Fig. 3B i.e., UE-F 380 & Para [0067] i.e., the relay 375 may have a UE-function (UEF) 380 (e.g., a mobile terminal function (MTF)) to a central unit (CU) (see Fig. 3B i.e., CU-C 360 & CU-U 365) of a second node, (see Fig. 3B i.e., DU-1 370, CU-C 360, & CU-U 365 are part of a base station (i.e., “second node)” & Para’s [0040] & [0067] i.e., In the example of Fig. 3B, a CU/DU split architecture 350 with a relay 375 is illustrated in which multiple access nodes (e.g., a base station or gNB) (i.e., “second node”) may be connected with core network 355. Each access node (i.e., “second node”) may have a CU/DU architecture as described above…The L2-relay 375 connects to an access node (e.g., a base station or a gNB) (i.e., “second node”) & [0068] i.e., The UEF 380 may connect to an access node (i.e., “second node”)  that includes DU-1 370, CU-U 365, and CU-C using SRBs and DRBs)

a first configuration message via an uplink (UL) radio resource control (RRC) message, (see Para’s [0041] i.e., SRBs or DRBs that may carry the control messages as well as access messages between a relay and a CU, [0067] & [0068] i.e., The UEF 380 may connect to an access node that includes DU-1 370, CU-U 365, and CU-C using SRBs and DRBs…As the UEF 380 provides UE-like functionality, the relay 375 may support RRC functionality to connect to the access node that includes DU-1 370, CU-U 365 and CU-C 360. RRC functionality may involve exchanging various control messages (i.e., “first configuration message”), which may be referred to as a first set of control messages (i.e., “first configuration message”), associated with RRC control of an access link of UEF 380, [0074] i.e., the UEF on the relay 505 may establish an RRC connection 520 to the CU-C 515 over a first SRB, referred to as SRB-A…In this example, RRC protocol control messages (i.e., “first configuration message”) may be exchanged with CU-C 515 via the first SRB, [0077] i.e., RRC protocol control messages may be exchanged with CU-C 615 via the first SRB…In this example, RRC protocol control messages may be exchanged with CU-615 via the first SRB. In this example, DU-2 at the relay 605 and CU-C may then exchange F1-C messages 620 over RRC (i.e., “first configuration message”) by encapsulating F1-C messages into an RRC container & [0079] i.e., the UEF on the relay 705 may establish an RRC connection for exchanging RRC messages 720 (i.e., “first configuration message”) with the CU-C 715 over a first SRB, referred to as SRB-A…In this example, RRC protocol control messages may be exchanged with CU-C 715 via SRB-A1-up, [0087-0088] i.e., a UEF (e.g., an MTF) at the relay 1005 may establish an RRC connection with CU-C 1015…The UEF at the relay 1005 may send a non-access stratum (NAS) N2 protocol data unit (PDU) Session Establishment Request 1035 (i.e., “first configuration message”)  to the core network 1020 via the CU-C 1015, [0091], & [0094])

and establishing a connection between the DU of the first node (see Fig. 3B i.e., relay 375) and the CU of the second node (see Fig. 3B i.e., DU-1 370, CU-C 360, & CU-U 365 are part of a base station (i.e., “second node)” & Para’s [0040] & [0067] i.e., access nodes (e.g., a base station or gNB) (i.e., “second node”)), based on the first configuration message, (see Para’s [0040] i.e., each relay’s DU-F may establish a control plane connection with the CU, [0067] i.e., In this example, a layer-2 (L2) relay 375 may be used to establish wireless backhauling or wireless fronthauling. The L2-relay 375 connects to an access node (e.g., a base station or a gNB) in a similar manner as a UE established a wireless connection. To implement such a UE-like connection, the relay 375 may have a UE-function (UEF) 380 (e.g., a mobile termination function (MTF)) that may be used to establish radio bearers with DU-1 370, CU-C 360, and CU-U 365, and may use these RBs to backhaul traffic between a remote UE 115-c that connects to the relay 375, [0068] i.e., The UEF 380 may connect to an access node that includes DU-1 370, CU-U 365, and CU-C 365 using SRBs and DRBs…As the UEF 380 provides UE-like functionality, the relay 375 may support RRC functionality to connect to the access node that includes DU-1 370, CU-U 365, and CU-C 360. RRC functionality may involve exchanging various control messages, which may be referred to as a first set of control messages, associated with RRC control of an access link of UEF 380, [0069] i.e., the relay 375 supports a fronthaul control connection 390 between DU-2 385 and CU-C 360…A user plane connection 395 may also be supported between DU-2 385 and CU-U 365, [0074] i.e., the UEF on the relay 505 may establish an RRC connection 520 to the CU-C 515 over a first SRB, referred to as SRB-A…In this example, RRC protocol control messages may be exchanged with CU-C 515 via the first SRB, [0077] i.e., RRC protocol control messages may be exchanged with CU-C 615 via the first SRB…In this example, RRC protocol control messages may be exchanged with CU-615 via the first SRB. In this example, DU-2 at the relay 605 and CU-C may then exchange F1-C messages 620 over RRC (i.e., “first configuration message”) by encapsulating F1-C messages into an RRC container, [0079], [0087-0088], [0091], & [0097])

While Hampel discloses establishing a connection between the DU of the first node (see Fig. 3B i.e., relay 375) and the CU of the second node (see Fig. 3B i.e., DU/CU of base station & Para’s [0040] & [0067]) based on the first configuration message (see Fig. 3B & Para’s  [0040] i.e., each relay’s DU-F may establish a control plane connection with the CU, [0067-0068] i.e., The UEF 380 may connect to an access node that includes DU-1 370, CU-U 365, and CU-C 365 using SRBs and DRBs…As the UEF 380 provides UE-like functionality, the relay 375 may support RRC functionality to connect to the access node that includes DU-1 370, CU-U 365, and CU-C 360. RRC functionality may involve exchanging various control messages (i.e., “first configuration message”), which may be referred to as a first set of control messages (i.e., “first configuration message”), associated with RRC control of an access link of UEF 380, [0069] i.e., the relay 375 supports a fronthaul control connection 390 between DU-2 385 and CU-C 360…A user plane connection 395 may also be supported between DU-2 385 and CU-U 365, [0077] i.e., RRC protocol control messages may be exchanged with CU-C 615 via the first SRB…In this example, RRC protocol control messages may be exchanged with CU-615 via the first SRB. In this example, DU-2 at the relay 605 and CU-C may then exchange F1-C messages 620 over RRC (i.e., “first configuration message”) by encapsulating F1-C messages into an RRC container [0091], & [0097]), Hampel does not disclose wherein the first configuration message includes information on internet protocol (IP) 

Xie discloses wherein a first configuration message (see Fig. 11 i.e., step 1102, uplink NAS transmission message transmitted from relay node (RN) to DeNB) includes information on internet protocol (IP) address of a first node (see Fig. 11 i.e., RN may be a first node), (see Fig. 11 i.e., LGW embedded in relay node (RN) may be a “first node”, Para’s [0084] i.e., Fig. 11 is a flow chart for establishing a PDN connection of a local IP service in an architecture using an extended Type 1 relay systems supporting a local IP service. In this flow, in order to support a local IP service, a L-GW is embedded into the relay node (i.e., “first node”), [0085-0086] i.e., step 1102, after receiving the uplink information transmission message, the RN (i.e., “first node”) packets the NAS information thereof (the PDN connection request) into an uplink NAS transmission message of an S1 interface, and includes in the uplink NAS transmission message IP addresses of an LGW embedded therein (“IP address of a first node”)…and transmits the uplink NAS transmission message to a DeNB through a DRB of the RN & [0097] i.e., PDN connection is established based on exchanged signaling messages used for establishing the connection & [0087]) 

and establishing a connection between the first node (see Fig. 11 i.e., RN/LGW) and a second node (see Fig. 11 i.e., DeNB) based on the information on the IP address in the first configuration message (see Fig. 11 i.e., connection establishment procedure & Para’s [0084] i.e., Fig. 11 is a flow chart for establishing a PDN connection of a local IP service in an architecture using an extended Type 1 relay systems supporting a local IP service. In this flow, in order to support a local IP service, a L-GW is embedded into the relay node (i.e., “first node”), [0085-0086] i.e., step 1102, after receiving the uplink information transmission message, the RN (i.e., “first node”) packets the NAS information thereof (the PDN connection request) into an uplink NAS transmission message of an S1 interface, and includes in the uplink NAS transmission message IP addresses of an LGW embedded therein (“IP address of a first node”)…and transmits the uplink NAS transmission message to a DeNB through a DRB of the RN & [0097] i.e., PDN connection is established based on exchanged signaling messages used for establishing the connection) 

(Xie suggests the connection is established for the session to the corresponding LGW according to the IP address of the LGW received in the uplink NAS transmission message received from the relay node (RN) for properly establishing the connection to the appropriate LGW according to the IP address (see Para’s [0086-0089] i.e., The MME is desired to select an appropriate LGW for the LIPA PDN connection according to the address of the LGW included in the NAS message received from the RN…the SGW serving the UE transmits a session establishment request message of an S5 interface to a corresponding LGW according to the address of the LGW)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first configuration message sent via an uplink RRC message for establishing the connection between the DU of the first node and the CU of the second node as disclosed 

While the combination of Hampel in view of Xei discloses an IP address is configured for the relay node (RN) (i.e., “first node”) which includes the distributed unit (DU), (Hampel, see Fig. 3B i.e., DU-2 385 of relay 375 & Para’s [0040] i.e., relays DU-F, [0067], & [0069] & Xei, see Fig. 11 i.e., RN/LGW & Para’s [0084] & [0086] i.e., IP address of an LGW embedded in the relay node (RN)), the combination of Hampel in view of Xei does not explicitly disclose an IP address of the DU. However the claim feature would be rendered obvious in view of Teyeb et al. US (2020/0084618).

Teyeb discloses an IP address of a DU is assigned to the DU (see Para’s [0003] i.e., Distributed Units (DU), [0012], & [0045] i.e., DU’s IP address).

see Para [0045])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the IP address of the first node or relay node which includes a distributed unit (DU) which is used for establishing a connection between the first node and the second node as disclosed in Hampel in view of Xei to be an IP address of the DU of the first node based on the teachings of Teyeb who discloses an IP address of a DU is assigned to the DU because the motivation lies in Teyeb for properly identifying the DU according to its assigned IP address for efficiently performing communications with the DU. 

Regarding Claim 12, the combination of Hampel in view of Xei, and further in view of Teyeb discloses the method of claim 1, wherein the information on IP address of the DU of first node is used when the first node accesses the second node,  (Hampel, see Para’s [0067-0068], Xei, see Para’s [0084-0088], & Teyeb, see Para [0045]).

Regarding Claim 13, Hampel discloses a method performed by a central unit (see Fig. 3B i.e., CU-C 360 & CU-U 365) of a second node (see Fig. 3B i.e., DU-1 370, CU-C 360, & CU-U 365 are part of a base station (i.e., “second node)” & Para’s [0040] & [0067] i.e., In the example of Fig. 3B, a CU/DU split architecture 350 with a relay 375 is illustrated in which multiple access nodes (e.g., a base station or gNB) (i.e., “second node”) may be connected with core network 355. Each access node (i.e., “second node”) may have a CU/DU architecture as described above…The L2-relay 375 connects to an access node (e.g., a base station or a gNB) (i.e., “second node”) & [0068] i.e., The UEF 380 may connect to an access node (i.e., “second node”)  that includes DU-1 370, CU-U 365, and CU-C using SRBs and DRBs), the method comprising: receiving, from a first node (see Fig. 3B i.e., relay 375 & Para [0067]) including a distributed unit (DU) (see Fig. 3B i.e., DU-2 385 (i.e., “distributed unit” & Para [0067])  and a mobile terminal (MT), (see Fig. 3B i.e., UE-F 380 & Para [0067] i.e., the relay 375 may have a UE-function (UEF) 380 (e.g., a mobile terminal function (MTF))
a first configuration message via an uplink (UL) radio resource control (RRC) message, (see Para’s [0041] i.e., SRBs or DRBs that may carry the control messages as well as access messages between a relay and a CU, [0067] & [0068] i.e., The UEF 380 may connect to an access node that includes DU-1 370, CU-U 365, and CU-C using SRBs and DRBs…As the UEF 380 provides UE-like functionality, the relay 375 may support RRC functionality to connect to the access node that includes DU-1 370, CU-U 365 and CU-C 360. RRC functionality may involve exchanging various control messages (i.e., “first configuration message”), which may be referred to as a first set of control messages (i.e., “first configuration message”), associated with RRC control of an access link of UEF 380, [0074] i.e., the UEF on the relay 505 may establish an RRC connection 520 to the CU-C 515 over a first SRB, referred to as SRB-A…In this example, RRC protocol control messages (i.e., “first configuration message”) may be exchanged with CU-C 515 via the first SRB, [0077] i.e., RRC protocol control messages may be exchanged with CU-C 615 via the first SRB…In this example, RRC protocol control messages may be exchanged with CU-615 via the first SRB. In this example, DU-2 at the relay 605 and CU-C may then exchange F1-C messages 620 over RRC (i.e., “first configuration message”) by encapsulating F1-C messages into an RRC container & [0079] i.e., the UEF on the relay 705 may establish an RRC connection for exchanging RRC messages 720 (i.e., “first configuration message”) with the CU-C 715 over a first SRB, referred to as SRB-A…In this example, RRC protocol control messages may be exchanged with CU-C 715 via SRB-A1-up, [0087-0088] i.e., a UEF (e.g., an MTF) at the relay 1005 may establish an RRC connection with CU-C 1015…The UEF at the relay 1005 may send a non-access stratum (NAS) N2 protocol data unit (PDU) Session Establishment Request 1035 (i.e., “first configuration message”)  to the core network 1020 via the CU-C 1015, [0091], & [0094])

establishing a connection between the DU of the first node (see Fig. 3B i.e., relay 375) and the second node (see Fig. 3B i.e., DU-1 370, CU-C 360, & CU-U 365 are part of a base station (i.e., “second node”)) based on the first configuration message (see Para’s [0040] i.e., each relay’s DU-F may establish a control plane connection with the CU, [0067] i.e., In this example, a layer-2 (L2) relay 375 may be used to establish wireless backhauling or wireless fronthauling. The L2-relay 375 connects to an access node (e.g., a base station or a gNB) in a similar manner as a UE established a wireless connection. To implement such a UE-like connection, the relay 375 may have a UE-function (UEF) 380 (e.g., a mobile termination function (MTF)) that may be used to establish radio bearers with DU-1 370, CU-C 360, and CU-U 365, and may use these RBs to backhaul traffic between a remote UE 115-c that connects to the relay 375, [0068] i.e., The UEF 380 may connect to an access node that includes DU-1 370, CU-U 365, and CU-C 365 using SRBs and DRBs…As the UEF 380 provides UE-like functionality, the relay 375 may support RRC functionality to connect to the access node that includes DU-1 370, CU-U 365, and CU-C 360. RRC functionality may involve exchanging various control messages, which may be referred to as a first set of control messages, associated with RRC control of an access link of UEF 380, [0069] i.e., the relay 375 supports a fronthaul control connection 390 between DU-2 385 and CU-C 360…A user plane connection 395 may also be supported between DU-2 385 and CU-U 365, [0074] i.e., the UEF on the relay 505 may establish an RRC connection 520 to the CU-C 515 over a first SRB, referred to as SRB-A…In this example, RRC protocol control messages may be exchanged with CU-C 515 via the first SRB, [0077] i.e., RRC protocol control messages may be exchanged with CU-C 615 via the first SRB…In this example, RRC protocol control messages may be exchanged with CU-615 via the first SRB. In this example, DU-2 at the relay 605 and CU-C may then exchange F1-C messages 620 over RRC (i.e., “first configuration message”) by encapsulating F1-C messages into an RRC container, [0079], [0087-0088], [0091], & [0097])

While Hampel discloses establishing a connection between the DU of the first node (see Fig. 3B i.e., relay 375) and the second node (see Fig. 3B i.e., DU/CU of base station & Para’s [0040] & [0067]) based on the first configuration message (see Fig. 3B & Para’s  [0040] i.e., each relay’s DU-F may establish a control plane connection with the CU, [0067-0068] i.e., The UEF 380 may connect to an access node that includes DU-1 370, CU-U 365, and CU-C 365 using SRBs and DRBs…As the UEF 380 provides UE-like functionality, the relay 375 may support RRC functionality to connect to the access node that includes DU-1 370, CU-U 365, and CU-C 360. RRC functionality may involve exchanging various control messages (i.e., “first configuration message”), which may be referred to as a first set of control messages (i.e., “first configuration message”), associated with RRC control of an access link of UEF 380, [0069] i.e., the relay 375 supports a fronthaul control connection 390 between DU-2 385 and CU-C 360…A user plane connection 395 may also be supported between DU-2 385 and CU-U 365, [0077] i.e., RRC protocol control messages may be exchanged with CU-C 615 via the first SRB…In this example, RRC protocol control messages may be exchanged with CU-615 via the first SRB. In this example, DU-2 at the relay 605 and CU-C may then exchange F1-C messages 620 over RRC (i.e., “first configuration message”) by encapsulating F1-C messages into an RRC container [0091], & [0097]), Hampel does not disclose wherein the first configuration message includes information on internet protocol (IP) address of the DU of the first node and establishing the connection based on the information on the IP address in the first configuration message. However the claim features would be rendered obvious in view of Xie et al. US (2015/0010010). 

Xie discloses wherein a first configuration message (see Fig. 11 i.e., step 1102, uplink NAS transmission message transmitted from relay node (RN) to DeNB) includes information on internet protocol (IP) address of a first node (see Fig. 11 i.e., RN may be a first node), (see Fig. 11 i.e., LGW embedded in relay node (RN) may be a “first node”, Para’s [0084] i.e., Fig. 11 is a flow chart for establishing a PDN connection of a local IP service in an architecture using an extended Type 1 relay systems supporting a local IP service. In this flow, in order to support a local IP service, a L-GW is embedded into the relay node (i.e., “first node”), [0085-0086] i.e., step 1102, after receiving the uplink information transmission message, the RN (i.e., “first node”) packets the NAS information thereof (the PDN connection request) into an uplink NAS transmission message of an S1 interface, and includes in the uplink NAS transmission message IP addresses of an LGW embedded therein (“IP address of a first node”)…and transmits the uplink NAS transmission message to a DeNB through a DRB of the RN & [0097] i.e., PDN connection is established based on exchanged signaling messages used for establishing the connection & [0087]) 

and establishing a connection between the first node (see Fig. 11 i.e., RN/LGW) and a second node (see Fig. 11 i.e., DeNB) based on the information on the IP address in the first configuration message (see Fig. 11 i.e., connection establishment procedure & Para’s [0084] i.e., Fig. 11 is a flow chart for establishing a PDN connection of a local IP service in an architecture using an extended Type 1 relay systems supporting a local IP service. In this flow, in order to support a local IP service, a L-GW is embedded into the relay node (i.e., “first node”), [0085-0086] i.e., step 1102, after receiving the uplink information transmission message, the RN (i.e., “first node”) packets the NAS information thereof (the PDN connection request) into an uplink NAS transmission message of an S1 interface, and includes in the uplink NAS transmission message IP addresses of an LGW embedded therein (“IP address of a first node”)…and transmits the uplink NAS transmission message to a DeNB through a DRB of the RN & [0097] i.e., PDN connection is established based on exchanged signaling messages used for establishing the connection) 

(Xie suggests the connection is established for the session to the corresponding LGW according to the IP address of the LGW received in the uplink NAS transmission message received from the relay node (RN) for properly establishing the connection to the appropriate LGW according to the IP address (see Para’s [0086-0089] i.e., The MME is desired to select an appropriate LGW for the LIPA PDN connection according to the address of the LGW included in the NAS message received from the RN…the SGW serving the UE transmits a session establishment request message of an S5 interface to a corresponding LGW according to the address of the LGW)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first configuration message sent via an uplink RRC message for establishing the connection between the DU of the first node and the CU of the second node as disclosed in Hampel to include the information on the IP address of the first node or relay node according to the configuration message such as the uplink NAS transmission message transmitted from relay node (RN) to DeNB as disclosed in the teachings of Xei who discloses the uplink NAS transmission message includes information on the IP address of a LGW embedded in the relay node which may be a first node that is sent to a second node such as a DeNB for establishing a connection between the first node or relay node and the second node or DeNB which results in a configured IP address of the DU of the 

While the combination of Hampel in view of Xei discloses an IP address is configured for the relay node (RN) (i.e., “first node”) which includes the distributed unit (DU), (Hampel, see Fig. 3B i.e., DU-2 385 of relay 375 & Para’s [0040] i.e., relays DU-F, [0067], & [0069] & Xei, see Fig. 11 i.e., RN/LGW & Para’s [0084] & [0086] i.e., IP address of an LGW embedded in the relay node (RN)), the combination of Hampel in view of Xei does not explicitly disclose an IP address of the DU. However the claim feature would be rendered obvious in view of Teyeb et al. US (2020/0084618).

Teyeb discloses an IP address of a DU is assigned to the DU (see Para’s [0003] i.e., Distributed Units (DU), [0012], & [0045] i.e., DU’s IP address).

(Teyeb suggests the DU’s IP address is used for identifying the respective DU in order to perform data communications with the DU over a connection, (see Para [0045])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the IP address of the first node or relay node which includes a distributed unit (DU) which is used for establishing a connection between the first node and the second node as disclosed in Hampel in view of Xei to be an IP address of the DU of the first node based on the teachings of Teyeb who discloses an IP address of a DU is assigned to the 

Regarding Claim 16, the combination of Hampel in view of Xei, and further in view of Teyeb discloses the method of claim 13, wherein the information on IP address of the DU of the first node is used when the first node accesses the second node,  (Hampel, see Para’s [0067-0068], Xei, see Para’s [0084-0088], & Teyeb, see Para [0045]).

Regarding Claim 17, the combination of Hampel in view of Xei, and further in view of Teyeb discloses the method of claim 1, further comprising: transmitting, from the MT of the first node to a third node, the information on IP address of the DU of the first node, (Hampel, see Fig. 3B & Para [0040] i.e., When using a CU/DU architecture for IAB, one or more relays may relay access data, backhaul data, or combinations thereof between a UE or another relay to a CU (either directly or through another relay) (i.e., another relay may be a “third node”). Each relay may be configured with a UE-function (UEF) and DU function (DU-F), and may use the UEF to connect to a parent relays DU (i.e., third node), [0067-0068], & [0077] & Xei, see Para’s [0084-0088] i.e., uplink NAS transmission message includes IP address of relay node sent to DeNB & Teyeb, see Para [0045] i.e., DU’s IP address)

wherein the information on IP address of the DU of the first node is transmitted from the third node to an evolved-universal terrestrial radio access network-new radio (en) - gNodeB (gNB), (Hampel, see Fig. 3B & Para [0040] i.e., When using a CU/DU architecture for IAB, one or more relays may relay access data, backhaul data, or combinations thereof between a UE or another relay to a CU (either directly or through another relay) (i.e., another relay may be a “third node”). Each relay may be configured with a UE-function (UEF) and DU function (DU-F), and may use the UEF to connect to a parent relays DU (i.e., third node), [0044] i.e., Base stations described herein may include giga-nodeB which may be referred to as a gNB, [0067-0068] i.e., The L2-relay 375 connects to an access node (e.g., a gNB),  & Xei, see Para’s [0084-0088] i.e., uplink NAS transmission message includes IP address of relay node sent to DeNB & Teyeb, see Para [0045] i.e., DU’s IP address)

and wherein the information on IP address of the DU of the first node is included in a RRC message, (Hampel, see Para’s [0067-0068] i.e., RRC functionality is used to connect to the access node & [0077] i.e., RRC & Xei, see Para’s [0084-0088] i.e., uplink NAS transmission message includes IP address of relay node sent to DeNB & Teyeb, see Para [0045] i.e., DU’s IP address).  

Regarding Claim 18, the combination of Hampel in view of Xei, and further in view of Teyeb discloses the method of claim 13, further comprising: transmitting, from the MT of the first node to a third node, the information on IP address of the DU of the first node, (Hampel, see Fig. 3B & Para [0040] i.e., When using a CU/DU architecture for IAB, one or more relays may relay access data, backhaul data, or combinations thereof between a UE or another relay to a CU (either directly or through another relay) (i.e., another relay may be a “third node”). Each relay may be configured with a UE-function (UEF) and DU function (DU-F), and may use the UEF to connect to a parent relays DU (i.e., third node), [0067-0068], & [0077] & Xei, see Para’s [0084-0088] i.e., uplink NAS transmission message includes IP address of relay node sent to DeNB & Teyeb, see Para [0045] i.e., DU’s IP address)
-4-WANG et al.Atty Docket No.: JAR-6297-0144 Appl. No. 16/713,534 Response to OA dated 09/02/2021 
wherein the information on IP address of the DU of the first node is transmitted from the third node to an evolved-universal terrestrial radio access network-new radio (en)- gNodeB (gNB), (Hampel, see Fig. 3B & Para [0040] i.e., When using a CU/DU architecture for IAB, one or more relays may relay access data, backhaul data, or combinations thereof between a UE or another relay to a CU (either directly or through another relay) (i.e., another relay may be a “third node”). Each relay may be configured with a UE-function (UEF) and DU function (DU-F), and may use the UEF to connect to a parent relays DU (i.e., third node), [0044] i.e., Base stations described herein may include giga-nodeB which may be referred to as a gNB, [0067-0068] i.e., The L2-relay 375 connects to an access node (e.g., a gNB),  & Xei, see Para’s [0084-0088] i.e., uplink NAS transmission message includes IP address of relay node sent to DeNB & Teyeb, see Para [0045] i.e., DU’s IP address)

and wherein the information on IP address of the DU of the first node is included in a RRC message, (Hampel, see Para’s [0067-0068] i.e., RRC functionality is used to connect to the access node & [0077] i.e., RRC & Xei, see Para’s [0084-0088] i.e., uplink NAS transmission message includes IP address of relay node sent to DeNB & Teyeb, see Para [0045] i.e., DU’s IP address).  


Regarding Claims 10 and 14, the combination of Hampel in view of Xei, and further in view of Teyeb discloses the method of claims 17 and 18, wherein the first node is operated as IAB node (Hampel, see Para’s [0038-0040] i.e., systems that use IAB through a relay (i.e., “IAB node”) to a central unit (CU) (i.e., “IAB node”)), wherein the second node is operated as IAB donor node, (Hampel, see Para’s [0038-0040] i.e., systems that use IAB through a relay (i.e., “IAB node”) to a central unit (CU) (i.e., “IAB donor node”), [0040] i.e., relay node and access node (i.e., “donor node”) or base station use IAB, [0043-0046] i.e., base stations 105 (i.e., eNB), & [0067-0068] i.e., The UEF 380 may connect to an access node & Ho, see Fig. 3 i.e., Donor eNB 102 & Para [0070]).  

But does not disclose wherein the third node is operated as a master base station (BS). However the claim feature would be rendered obvious in view of Wu et al. US (2021/0037446).  

Wu discloses  an Integrated Access and Backhaul (IAB architecture) in Fig. 3 which includes a first node operated as IAB node (see Fig. 3 i.e., IAB node1 & Para [0039])

see Fig. 3 i.e., NR node & Para [0038])

wherein a third node is operated as a master base station (BS), (see Fig. 3 i.e., LTE node & Para [0039]). 

(Wu suggests the IAB nodes 1 and 2 which are relay nodes are located within the coverage area 301 of the LTE node (see Para [0039]) and such relaying function enables an operator to improve and extend the coverage of a BS by having RN wirelessly connected to the BS (see Para [0029])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the IAP architecture which includes a third node as disclosed in Hampel in view of Xei, and further in view of Teyeb to be implemented as the IAB architecture disclosed in Wu who discloses a third node is operated as a master base station (BS) which is connected to a relay IAB node which results in the third node implemented as a master base station (BS) connected to the relay node because the motivation lies in Wu that such relaying function enables an operator to improve and extend the coverage of a BS by having RN wirelessly connected to the BS. 

4.	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. US (2019/0053317) in view of Xie et al. US (2015/0010010),  as applied to claims 1 and 13 above, and further in view of Joseph et al. US (2006/0146796).

Regarding Claims 11 and 15, the combination of Hampel in view of Xie, and further in view of Teyeb discloses the method of claims 1 and 13 above, wherein the first configuration message includes the IP address of the DU of the first node, (Xie, see Fig. 11 & Para [0086] & Teyeb, see Para [0045]), but does not explicitly disclose a list included in the first configuration message. However the claim feature would be rendered obvious in view of Joseph et al. US (2006/0146796).

Joseph discloses wherein a configuration message (see Para [0013] i.e., call setup request) includes a list of addresses (see Para’s [0010] & [0013] i.e., A list of addresses of multiple recipient clients is obtained from the call setup request)

(Joseph suggests the configuration information including the list of addresses is used for establishing a connection from an originating client with a plurality of recipient clients for delivery of media (see Para’s [0010] & [0013] i.e., A list of addresses of multiple recipient clients is obtained from the call setup request. A connection is then made with the plurality of recipient clients and the media is delivered from the originating client to the plurality of recipient clients)).

.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.